Title: To James Madison from William Savage, 27 November 1801 (Abstract)
From: Savage, William
To: Madison, James


27 November 1801, Jamaica. Has just received from the register of the local vice-admiralty court six letters carried on the Fanny, which was traveling from Málaga to New York when detained by a British ship. Memorialized the judge in order to obtain them.
  

   RC and enclosure (DNA: RG 59, CD, Kingston, Jamaica, vol. 1). RC 1 p.; docketed by Wagner. Enclosure (1 p.) lists letters from Richard O’Brien, 5 Sept. 1801; David Humphreys, 10 and 18 Sept. 1801; Samuel Barron, 10 Sept. 1801; and William Kirkpatrick, 21 Aug. and 22 Sept. 1801.


   A full transcription of this document has been added to the digital edition.
